Citation Nr: 1206839	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral optic neuritis associated with multiple sclerosis prior to February 16, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran, who is also the appellant, served on active duty from November 1978 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The veteran had a hearing before the Board in March 2005 and the transcript is of record.

The case was brought before the Board in December 2009 and January 2011 at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him an adequate VA examination.  The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

During the pendency of this appeal, in a January 2011 rating decision, the RO granted an increased rating for the Veteran's optic neuritis, to 10 percent, effective February 16, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Despite the lengthy procedural history in this case, the claim must once again be remanded to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When the claim was last remanded, it was mainly due to a finding that the February 2010 VA examination report was incomplete and not in compliance with applicable regulations.

As indicated in the Board's prior remand, rating criteria applicable to diseases of the eye were amended effective December 10, 2008, but the amendments only apply to claims for increased ratings filed on or after the effective date.  See 73 Fed. Reg. 66544 (November 10, 2008) (codified at 38 C.F.R. §§ 4.75-4.79 (2009)).  In this case, the Veteran's increased rating claim was received prior to December 10, 2008, so the new regulations are inapplicable here.

Optic neuritis is rated under Diagnostic Code (DC) 6026.  Under the old version of DC 6026, optic neuritis was rated the underlying disease and combining impairment of visual acuity or field loss.  38 C.F.R. § 4.84a, DC 6026 (2008).  

As explained in the April 2011 remand, the regulations require field loss be measured by determining the average concentric contraction of the visual field of each eye based on measurements (in degrees) at each of eight (8) principal meridians.  38 C.F.R. §§ 4.76, 4.76a (2008).  

The Veteran was afforded a VA examination in February 2010 where the examiner performed the necessary Goldmann visual field test in April 2010, but only specifically noted four (4) principal meridian measurements.  The Board notes the charts of each eye were attached, but the narrative did not specifically reference all eight (8) meridians.

In an April 2011 remand, the Board remanded specifically to afford the Veteran a new VA examination to determine, specifically, the Veteran's visual fields of each eye in conformance with 38 C.F.R. §§ 4.76 and 4.76a (2008).  

The Veteran was afforded a new VA examination in May 2011 where the examiner performed visual acuity tests, but did not perform a new Goldmann visual field test.  Rather, the May 2011 VA examiner merely referenced the April 2010 prior test.  Thus, the May 2011 VA examination was not responsive to the Board's prior remand instructions.  Corrective action is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a licensed optometrist or licensed ophthalmologist to determine the current extent of any visual impairment associated with his MS.  Specifically, the examiner should perform a visual acuity test and a Goldmann visual field test for each eye providing the measurements (in degrees) at each of the eight (8) principal meridians.  The examination must be performed in accordance with the specific requirements of 38 C.F.R. §§ 4.76 and 4.76a (2008).  All results must be explained in detail, and any opinions must be supported by a complete rationale in a typewritten report.

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal, with consideration of the rating criteria in effect prior to December 2008.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


